Citation Nr: 1427915	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to March 1991. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a low back disability. 

In February 2010, a Travel Board hearing was held before the undersigned at the RO. A transcript of the hearing is associated with the Veteran's claims file.

In December 2012, the Board remanded the Veteran's claim for additional development.  The case has since been returned to the Board for adjudication. 

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's low back disorder preexisted her active duty service, and clear and unmistakable evidence demonstrates that the low back disorder was not aggravated by service, as any increase in disability was due to the natural progression of the disease.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2007, prior to the December 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records and personnel records have been associated with the claims file.  All identified and available treatment records related to the Veteran's low back disability have been secured, as well as the Veteran's Social Security Administration records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A VA examination was provided in February 2011, in connection with the Veteran's claim for service connection for a low back disability.  The claim was subsequently remanded twice for addendum opinions to clarify whether the Veteran's low back disorder clearly and unmistakably preexisted service and if so whether it clearly and unmistakably did not undergo an increase in severity beyond natural progression during service.  See Cotant v. Principi, 17 Vet. App. 1116, 131 (2003); Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds this most recent February 2013 opinion in conjunction with the original opinion from February 2011 and the other April 2012 addendum to be thorough and complete when combined, with respect to the low back disorder.  The clinician reviewed the medical history including service treatment records and private records, and provided an opinion supported by a rationale; therefore, the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the association of VA examination and addendums, the Board also finds that there has been substantial compliance with its August 2010 and April and December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  Thus, the duties to notify and assist have been met. 

Analysis

The Veteran here essentially contends that the current severity of her low back disorder is due to lifting heavy items in service, as well as a fall from a ladder.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2013). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C.A. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service." 

Upon entry into service, the Veteran noted on her October 1988 Report of Medical History that she was hit by a car in 1976 as a child.  She also reported she was in a motor vehicle accident in 1983 in which she sustained lacerations to the face and was unconscious for 15 minutes.  No notation of a disability, however, was made by the clinician on the Veteran's Report of Medical Examination.  

In March 1989, the Veteran reported back pain during service.  In October 1989, service treatment records indicate the Veteran had coccyx pain after she slipped on a ladder and fell on her bottom, going down 6 to 7 stairs.  The clinician noted moderate coccyx pain with no radiation.  The clinician diagnosed her with a coccygeal contusion and gave her Advil.  The Report of Medical Examination in March 1991 upon separation from service did not note any low back problems.  

The Veteran submitted treatment records that show physical therapy for lumbago as far back as March 2001 at the University of Arkansas for Medical Sciences.  These records noted the Veteran has had lower back pain ever since a motor vehicle accident.  

Treatment records from a private physician, Dr. A.C., from April 2003 note that the Veteran was seen for complaints of lower back pain that had started a year prior.  The Veteran reported no specific injury at the time, but did report a history of a bad motor vehicle accident 20 years prior.  The Veteran reported that she had developed some back problems from the accident and then attended physical therapy for a while afterward, and had been better up until then.  

In May 2007, the Veteran's ex-husband submitted a lay statement that the Veteran started to have back problems after she left the military and would "pull her back out" and have to rest in bed for days.  He noted she still had problems with her back.  A buddy statement was also submitted in May 2007 from a K.M.W. who served with the Veteran for a year.  She stated she believed the Veteran's back trouble was from damage while serving in the Supply Unit on the ship.  She stated there was a lot of peer pressure to be strong and get the job done.  She also stated that many times they carried items that were too heavy, and carried them the wrong way as they were not instructed on the right way to lift items.  She stated the Veteran would lift 50 to 100 pound items and also helped to lift and position thousand pound pallets from the crane.  

The Veteran submitted a statement in June 2007 that while she served, her back began to get worse and by the time she left service she experienced strains that would keep her incapacitated from a couple of days to a week.  She stated she didn't complain because she did not want to be viewed as a "slacker" or a "wimp" and wanted to work as hard as the men.  

In February 2008, a Dr. D.L. sent in a statement to verify that the Veteran had been seen in his office for low back pain in April 1984, May 1984, and March 1996.  

In February 2010, the Veteran testified before the undersigned at a hearing in Little Rock, Arkansas.  She stated that her opinion was that her condition after her 1983 motor vehicle accident had resolved itself prior to the entering the military.  She testified that she had to stock a lot of heavy materials while in service and that she noticed her back condition getting worse.  She said she sought treatment from the corpsman in her unit and that he would give her a Motrin but she did not believe this treatment made it into her medical records.  She also testified about her fall down the ladder, stating it was more like a staircase made out of metal and that she fell about four feet.  She stated she noticed her back got worse after that but she didn't recall if she did any light duty as a result.  She also testified she could not undergo an MRI because there was not equipment for it on the ship.  

The Veteran was afforded a VA examination in February 2011 to address the nature and etiology of her low back disorder.  The examiner noted that the Veteran had reported a motor vehicle accident in 1983 where she injured her back and after that she had back pain intermittently.  She was treated by her local physician, a Dr. D.L., and had back pain when she entered service.  The examiner noted that the Veteran continued to have intermittent back pain that did not impair her from working.  The examiner also noted the Veteran had the fall off the ladder in 1989, but that this did not change her significantly.  The examiner reported that the Veteran indicated that in 1996 she had an episode where she was gardening and her back went out and now has episodic pain up until the time of the examination.  Her x-ray showed multilevel degenerative disk disease and the examiner diagnosed her with chronic lumbar strain with spondylosis and degenerative disk disease.  

The examiner opined that the Veteran's low back pain was clearly and unmistakably present at the time of entry into service in 1988 and that she did not undergo an increase beyond natural progression during service and that the fall off the ladder did not cause any significant change. 

After the Board remanded this claim the same examiner then further stated in an April 2012 opinion that the Veteran was involved in an unrestrained motor vehicle accident for which she was treated by Dr. D.L. which indicated clear and unmistakable evidence that her injury was present prior to military service.  The examiner also did not find any evidence to be able to state that the Veteran's lower back injury underwent any increase that was beyond normal use and aging.  The examiner noted that the fall off the ladder in 1989 was a temporary setback, as the Veteran went onto finish her military tour, and that her back gradually got worse over time into the 1990s as noted in 1993 and 1996 when she was working in her garden and she had pain and her back went out.  

The examiner was again asked to provide an addendum after a December 2012 Remand, specifically addressing whether the Veteran's low back disorder clearly and unmistakably did not undergo an increase in severity beyond natural progression during service.  In February 2013, the examiner opined that the Veteran's low back condition did "clearly and unmistakenly"  precede military service and that it also "clearly and unmistakenly" did not increase in severity beyond its natural progression.  He cited his previous February 2011 and April 2012 opinions as outlining the rational to support his opinion.  

Initially, the Board notes that a back disorder is not of record at the time of the Veteran's entrance into active service in February 1989, as the examiner did not note any abnormalities on the October 1988 Report of Medical Examination.  As such, the Veteran will be presumed to have entered service in sound condition with respect to a low back disability.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's low back disability preexisted her period of active service beginning in February 1989.  As noted above the Veteran's low back disorder was documented in October 1988 when the Veteran self-reported a motor vehicle accident in 1983 on her October 1988 Report of Medical History.  Subsequently her physician confirmed that the Veteran had been seen in his office for low back pain in April 1984 and May 1984, prior to service.  Other private medical evidence from Dr. D.L. and her physical therapy also indicates that the Veteran reported recurrent lower back pain after her 1983 accident.  Finally, this matter is unambiguously addressed in the most recent VA examiner's opinions.  In light of the foregoing, the Board finds that there is clear and unmistakable evidence of record that the Veteran's low back disorder preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111 ); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above there is both probative clinical and lay evidence of the preexisting disorder. 

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this case, the Board finds clear and unmistakable evidence establishing that the Veteran's low back disability was not aggravated by service.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that to the extent the Veteran's preexisting low back problems were aggravated by her military service that the increase in disability represented the natural progress of the disease.  In that regard, the Board finds the opinions expressed in the February 2011 VA medical opinion and April 2012 and February 2013 addendums of significant probative value.  The reviewing medical professional considered the Veteran's contentions and the other evidence of record, but concluded that the low back condition itself did not worsen as a result of the Veteran's military service, to include the October 1989 fall off the ladder and subsequent coccyx pain.  In this case a complete and thorough rationale is provided for the opinions rendered.  The reviewer's conclusions are fully explained and consistent with the credible evidence of record.

The Board acknowledges the Veteran's contentions that her original back disorder resolved itself before service and that it was the fall off the ladder and heaving lifting that has led to her current disability.  To the extent that the Veteran herself or her representative contend that a medical relationship exists between her back disability and service, or that she experienced symptoms after a fall in service, the Board acknowledges that she is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  That said, the Board finds that opining as to a worsening of a complex medical condition like a low back disability and whether it increased in severity beyond its natural progression falls outside the realm of common knowledge of a lay person and, as such, the Veteran's opinions in that regard are not competent evidence.  See Jandreau v. Nicholson, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Indeed, the only probative evidence that the Veteran's back disorder was worsened beyond its natural progression by service is her own lay assertions, which are in fact contradicted by multiple lay statements given during medical histories, in which Veteran related her back pain to the 1983 car accident.  

The VA opinion from February 2011, taken together with the addendums from February 2013 and April 2012, are considered highly probative and carry significant weight as they were based upon a complete review of the Veteran's history, service treatment records, and medical records.  See Barr, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Veteran's statements that she has current disability that was incurred in service are outweighed by the VA opinion which states that the Veteran's current disability clearly and unmistakably preceded service and clearly and unmistakably did not increase in severity beyond its natural progression.

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's low back disorder preexisted service and was not aggravated therein beyond the natural progression of the disease.  For this reason, the Board finds that service connection for a low back disorder is denied.


ORDER

Service connection for a low back disorder is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


